Citation Nr: 1517748	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  12-33 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to accrued benefits in excess of $5023.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from April 1942 to September 1945.  He died in January 2011.  The appellant claims benefits as his surviving son.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 determination by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania, which approved the appellant's claim for accrued benefits in the amount of $5023.  The case is under the jurisdiction of the St. Petersburg, Florida, RO.

The appellant testified before the undersigned Veterans Law Judge (VLJ) at the St. Petersburg, Florida RO in August 2014.  A transcript of his hearing has been associated with the record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Entitlement to nonservice-connected pension and special monthly pension was granted to the Veteran in a November 2010 rating decision.  The effective date assigned was May 4, 2010, the date of receipt of the Veteran's claim for benefits.

The Veteran died in January 2011.  In June 2011, the ROIC notified the appellant that accrued benefits in the amount of $5023 were approved.  The ROIC noted that VA owed the Veteran five monthly payments at the time he passed away, and that the appellant was being paid part of that benefit based on reimbursement for funeral expenses, minus $600 that had already been paid toward burial benefits.  

During his August 2014 hearing, the appellant discussed the various expenses he incurred on behalf of his father.  He stated that he had no additional receipts at home, and that he had settled all of the outstanding bills.  As it is unclear whether the appellant paid expenses related to the Veteran's last illness that may be reimbursable, he should be provided with an opportunity to submit additional information and evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Issue appropriate notice concerning how to substantiate the appellant's claim for entitlement to accrued benefits on the basis of reimbursement for expenses paid for the Veteran's last sickness.  

He should be requested to provide a detailed accounting as to the specific unreimbursed expenses (i.e. physician expenses, medicinal expenses, nursing expenses, medical equipment, etc.) he paid for the Veteran's last sickness.

2.  Thereafter, readjudicate the claim for entitlement to accrued benefits in excess of $5023.  If the claim is not granted in full, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.   The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






